Citation Nr: 1112813	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-49 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 2007 for the award of service connection for polyneuropathy with carpal tunnel syndrome of the right and left upper extremities.

2.  Entitlement to an effective date earlier than July 10, 2007 for the award of service connection for polyneuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from January to March 1991.  He served in the Republic of Vietnam from August 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO granted service connection for polyneuropathy with carpal tunnel syndrome of the upper extremities and for polyneuropathy of the lower extremities, effective July 10, 2007.  

In January 2011, the Veteran testified during a videoconference before the undersigned Veterans Law Judge of the Board; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied the Veteran's claim for service connection for polyneuropathy; in February 1995, the Veteran filed a notice of disagreement (NOD) and the RO issued a statement of the case (SOC) in May 1995, but the Veteran did not file a timely substantive appeal.  

2.  In July 2007, the Veteran filed a claim to reopen his appeal regarding entitlement to service connection for polyneuropathy and in a September 2008 rating decision, the RO awarded service connection for polyneuropathy of the upper and lower extremities, effective July 10, 2007, the date his claim to reopen his appeal concerning his polyneuropathy was received.
CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 2007, for the award of service connection for polyneuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim.  

In this case, the Veteran was provided notice of the evidence necessary to reopen the previously denied claim for service connection for polyneuropathy in an October 2007 letter.  The October 2007 letter, along with an August 2007 letter, also provided notice of the evidence necessary to substantiate the underlying claim for service connection, to include as secondary to a service-connected disability.  These letters also provided general notice to the Veteran as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess/Hartman.  Following the award of service connection, and the Veteran's notice of disagreement with the effective date assigned, the RO provided notice of the evidence necessary to substantiate a claim for an earlier effective date in a December 2008 letter.  The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's claim is also dependent on the Court's interpretation of the law and regulations pertaining to claim for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Hence, there is no duty to provide additional notice as to these issues.

Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  In cases involving claims to reopen, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Factual Background and Analysis

Historically, the Veteran complained of tingling and burning in his lower extremities associated with tinea pedis, burn scars, and varicose veins.  A July 1977 VA outpatient treatment note indicates the Veteran complained of a burning sensation in his feet between his toes and peeling skin associated with bilateral tinea pedis.  In November 1983, he complained of pain and numbness associated with varicose veins of the right calf.  A November 1988 private medical record from Dr. L.M. indicates that the Veteran complained of chronic right knee pain.  Motor and sensory examinations of the both lower extremities were intact at that time.  

An August 1993 VA treatment record reflects that the Veteran complained of intermittent neuropathy in both feet and requested an Agent Orange examination.  

In September 1993, the Veteran filed a claim for service connection for Agent Orange exposure.  He said that he had a skin condition, depression and a sleep disorder, and some numbness and tingling in his fingers and toes.  

An April 1994 VA neurology examination report reflects that the Veteran said that he first noticed numbness in his feet after he returned from Vietnam.  He said that the numbness gradually spread up his legs to about the mid-calf level.  He said he also experienced burning and tingling, especially at night.  He said the numbness spread to involve both right and left hands from each wrist distally.  On physical examination there was decreased sensation to pin prick from the mid-calf of each lower extremity distally and from the wrist of each upper extremity into the fingers of each hand.  The impression was peripheral sensory neuropathy of undetermined origin.  There was no evidence of motor neuropathy.  The examiner stated that based on the Veteran's history, the possibility that his sensory neuropathy was due to his exposure to Agent Orange could not be ruled out.    

In a December 1994 rating decision, the RO denied service connection for peripheral neuropathy.  The Veteran filed a NOD in February 1995, and the RO issued a SOC in May 1995.  The Veteran, however, did not file a timely substantive appeal.  Hence, the RO's December 1994 denial of the claim became final as to the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran was admitted to a VA hospital for posttraumatic stress disorder (PTSD) in May 2000.  A June 2000 discharge summary indicates that the Veteran reported sensory changes in his feet (numbness) and occasional problems in his hands.  

An August 2001 private treatment record from the University Hospital of Arkansas indicates the Veteran underwent triple coronary bypass surgery.  It was noted at that time that he had diabetes mellitus, in addition to coronary artery disease and hypertension.  An August 2001 VA discharge summary note also reflects that the Veteran had a history of borderline diabetes.  

In February 2003, the Veteran filed a claim for service connection for diabetes due to herbicide exposure.

A March 2003 VA diabetes examination report reflects that the Veteran said that he was first told he had diabetes in 1998 and was initially put on medication.  He said he later controlled his diabetes with diet and exercise once this medication was discontinued.  The Veteran denied all renal, ophthalmological, and neurological symptoms.  He was diagnosed with diabetes mellitus.

In a May 2003 rating decision, the RO granted service connection for diabetes mellitus effective February 10, 2003.

An April 2006 VA podiatry consultation note indicates that the Veteran's dorsalis pedis pulse was 1/4, posterior tibial pulse was nonpalpable, hair growth was absent in the right and left leg and foot, and there was decreased sensation to monofilament testing.  The diagnosis was diabetic neuropathy.  A June 2007 VA emergency department note indicates the Veteran complained of a two-month history of tingling in his upper and lower extremities.  A June 2007 VA electromyography (EMG) and nerve conduction study (NCS) revealed diffuse sensorimotor peripheral neuropathy with mild lower extremity involvement, which was noted to be nonspecific regarding etiology but could be consistent with diabetic neuropathy.  Testing also reviewed superimposed minimal focal mononeuropathy of the left median nerve at the wrist consistent with carpal tunnel entrapment.  

On July 10, 2007, the Veteran filed a claim for service connection for neuropathy of his lower extremities associated with diabetes mellitus.  

A September 2007 VA peripheral nerves examination report indicates the Veteran was diagnosed with mild polyneuropathy in the upper extremities including carpal tunnel syndrome related to diabetes mellitus.  He was also diagnosed with mild to moderate polyneuropathy in the lower extremities related to diabetes.

The RO noted that the Veteran had been diagnosed with polyneuropathy in April 1994, but had not been diagnosed with diabetes until May 2001.  The RO requested that the September 2007 VA examination provide a medical opinion with rationale as to whether or not the Veteran's polyneuropathy, which predated his diabetes by seven to eight years, was related to his diabetes.  

In February 2008, the VA examiner reviewed the Veteran's claims file and noted that the Veteran's glucose level was 131 in March 1994, 128 in October 1996, and 144 in July 1997.  The examiner stated that many people have polyneuropathies with abnormal glucose tolerance tests even many years before they meet the criteria for a diagnosis of diabetes.  The examiner also noted that the criteria for diagnosing diabetes had changed and that now lower blood sugar levels could support a diagnosis of diabetes.  The examiner noted that the current criteria require two fasting blood sugars greater than 126, which, as noted above, the Veteran had dating back to March 1994.  Therefore, the examiner concluded that the Veteran probably had diabetes according to today's criteria beginning back even before his official diagnosis in May 2001.  

In a September 2008, the RO granted service connection for polyneuropathy of the upper and lower extremities, effective July 10, 2007 (the date of the claim to reopen).

During the January 2011 Board videoconference hearing, the Veteran essentially argued that because he was diagnosed as having neuropathy in 1994, he should be entitled to an effective date from the date of diagnosis.  He points out that he filed a claim for service connection, but was originally denied because he had not yet been diagnosed with diabetes mellitus.

In this case, the Board is sympathetic with the Veteran's claim as the evidence suggests that the Veteran had symptoms associated with diabetes long before he was officially diagnosed with the disease.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, an effective date prior to July 10, 2007 for the award of service connection for polyneuropathy is not assignable as a matter of law.  The Board points out that the December 1994 RO rating decision denying service connection for polyneuropathy is final.  The only way the Veteran could attempt to overcome the finality of the December 1994 decision - in an attempt to gain an earlier effective date - is to request a revision of that decision on the basis of CUE.  See 38 C.F.R. § 3.105.  In this appeal, however, neither the Veteran nor his representative has asserted that the December 1994 rating decision involved CUE.  Rather, the Veteran has simply asserted that he is entitled to an effective date in 1994 because this is when his polyneuropathy was first diagnosed by VA.  
Following the December 1994 final disallowance of the claim for service connection for polyneuropathy, the Veteran did not file a formal request to reopen this claim until July 10, 2007.  The Board has thoroughly reviewed the evidence of record from December 1994 to July 2007 to see if the RO received from the Veteran a claim, an informal claim, or an expressed a written intent to file a request to reopen the claim for service connection for polyneuropathy and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2010).  Significantly, during the March 2003 VA diabetes mellitus examination, which was conducted after he filed his original claim for service connection for diabetes, the Veteran denied having any neurological symptoms.  Hence, there was no evidence that the Veteran had neuropathy associated with his service-connected diabetes at that time.  

In this case, the claim to reopen was received by the RO on (and service connection was awarded as of) July 10, 2007.  The regulations are clear, the effective date of a reopened claim after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2) (2010).  Thus, there is no basis to grant an effective date prior to July 10, 2007, for the award of service connection for polyneuropathy of the upper and lower extremities.  Accordingly, the claim is denied.


ORDER

An effective date earlier than July 10, 2007, for the award of service connection for polyneuropathy of the upper and lower extremities is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


